i\O 2453 (Rcv. 02!18) Jt.ldgment iii a Crii'niunl Case
Sheet l

UNITED STATES DiSTRiCT COURT

Disti'iet of Montatta

 

 

 

 

l
UNlTED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
\-'. )
Keith Duane Gustafson § Case Number: CR 18-?6-BLG-SPW

) USM Numbei': 17282-046
l
} Evan Arvanetes (appointed)
] M:iidant‘s Attoniey _ _

THE DEFENDANT:

E] pleaded guilty to count(s) 1 3|"|€_12__ __ ___ _ _ _ __ _ _ _ __ __

l:l pleaded nolo contendere to count[s) _ _ _ _

which was accepted by the court.
l:] was found guilty on eount(s) _ _ _ _ _ __H_ _ ____ __
after a plea ofnot guilty.
'I`he defendant is adjudicated guilty of`ihese offenses:
Tit!e & Seetion Nnture of Of|`eiise Offense Ended Count
18uch25231. b Transportatlon of Chi|d Pornography 11!30!2016 1
18Lisc 2252AaBB. b2 Possession of Chi|d Pornography 1012112017 2
The defendant is sentenced as provided in pages 2 through _ _ § _ ofthisjudgment. Tlie sentence is imposed pursuant to

the Sentencing Reform i\ct of 1984.

I:| The defendant has been found not guilty on coiitn(s) _ _ _ ___ __ _______ __`_ _ _ ____ ____

E Count(s) __ _`_ __ __ l:] is \:l are dismissed on the motion ofthe United States.

_ _ lt is ordered t_hat the defendant_must notify the Unitcd States attorney for this district within 30 dogs of_any change ofnante. residence,
or mailing address until_all l`lnes, restitution,_costs. and Special assessments imposed by thisjudgment are fu y piiid. Ifoi”dered to pay i'cstitution,
the defendant must notify the court and Unitcd Statcs attorney oftnatcrial changes in economic circumstances

1!9!2019

Dal_c of npos`i_tioii ol`J-udgmcril

 

 

 
   

-i};n:il_urc o|`Jiidge _ _

Susari P. Watters, Dist_rict Judge

-Name'iiud Ti`l|e cif]udi;!<.'

 

 

_ 1!9!2__(_.`_|_1_9_

DM

AO 2458 (Rev. 02/|8) Judgmcnt in Criminal Case
Sheet 2 - Imprisonment

.ludgmcnl _ Page 2 of 8
DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

IMPRISONMENT

The defendant is hereby committed to thc custody of the Fedcral Bureau ot`Prisons to be imprisoned for a total
term of:

121 months on each count, concurrent

M Thc court makes the following recommendations to the Burcau of Prisons:

The defendant be placed at a facility that offers residential sex offender treatment and that the defendant must participate in
that treatment

Cl The defendant is remanded to the custody of thc United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
ij at |:] a.m. l:l p.m. on
C] as notified by the United Stiitcs Marshai.

 

m The defendant shall surrender for service of sentence at the institution designated by the Burcau of Prisons:

i:l before 2 p.m. on

 

iii as notified by the United States Marshal.

ij as notified by the Probation or Prctrial Services Ot`t'ice.

 

 

 

RETURN
l have executed this judgment as follows:
Dcfendant delivered on to
at , with a certified copy of this judgment
UNiTED sTATEs MARSHAL
By

 

DEPUTY UNITED S'l`ATES MARSHAL

AO 2453 (Rcv. 02/18) Judgment in a Criminal Cnse
Shcct 3 - Superviscd Release

.ludgment-Pagc 3 of 8

DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW
SUPERVISED RELEASE

Upon release from imprisomnent, you will be on supervised release for a term of :

Ten years on each count. concurrent

MANDATORY CONDITIONS

l_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the coun.

|:l The above drug testing condition is suspendcd, based on the court’s determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4_ l:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
rBSfifllinn. (clrecl¢ ifappli‘cab!e)
5. iii You must cooperate in the collection of DNA as directed by the probation officer. (check ifupplimble)
m You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090|, et seq.) as

directed by the probation officer, the Bureau of Prisons. or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ [:] You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) .Iudgment in a Criminal Casc

Sheet 3A _ Supervised Releasc
Judgment--Pagc 4 of 8

DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

y-.¢>

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (sueh as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) ata lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of` the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact thc
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised

Release Conditz'ons, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

AO 24SB(Rev. 02/ 18) Judgmcnt in a Criminal Case
Sheet 3D - Supervised Rclease

 

.ludgment_f’age 5 of 5
DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

SPECIAL CONDITIONS OF SUPERVlSlON

1. The defendant shall submit their person, and any property, residence, place of employment, vehic|e, papers, computers
(as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, to which the
defendant has access, to a search ata reasonable time and a reasonable manner. with or without a warrant, by the United
States Probation Office. or by any law enforcement officers upon the express direction of the United States Probation
Office, with reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant
Failure to submit to search may be grounds for revocation. The defendant shall warn any other occupants, adults, and
minors that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination

2. The defendant shall not be allowed to do the following without prior written approval of United States Probation:
knowingly reside in the home, residence, or be in the company of any child under the age of 18, with the exception of their
own children; go to or |oiter within 100 yards of school yards, parks, playgrounds. arcades, or other places primarily used
by children under the age of 18.

3. The defendant may own or possess only one device approved by the United States Probation Office that has access to
online services. if that device is not a phone, the defendant may also possess one mobile phone that has no on|ine
capability or camera. The defendant shall notify the probation officer of the device(s) prior to initial use. The defendant
shall not own, possess, or use any additional devices without the prior written approval of the probation officer. The
defendant's approved devices shall be capable of being monitored and compatible with monitoring hardware, software, or
other technology approved by the probation office. The defendant shall allow the probation officer to make unannounced
examinations of all computer, hardware, and software. which may include the retrieval and copying of all data from
defendant's computer, The defendant shall allow the probation officer to install software to restrict the defendant's
computer access or to monitor the defendant's computer access. The defendant shall pay the cost of monitoring, as
directed by the United States Probation Office. The defendant shall not use any computer device to access sexually
explicit materials as defined in these conditions nor to contact minors or gather information about a minor. The defendant
shall not possess encryption or steganography software. The defendant shall provide records of all passwords. lnternet
service, and user identifications (both past and present) to the probation officer and immediately report changes. The
defendant shall sign releases to allow the probation officer to access phone, wireless. |nternet, and utility records.

4. The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation
to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment rights during
polygraph examinations and may refuse to answer any incriminating questions. The defendant is to pay all or part of the
cost of the examinations as directed by United States Probation Office.

5. The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined
in 18 U.S.C. § 2256(2)(A), if the materials, taken as a who|e, are primarily designed to arouse sexual desire, unless
othen/vise approved by the supervising probation officer in conjunction with defendant's sex offender treatment provider.
This condition applies to written stories, visua|, auditory, telephonic, or electronic media, computer programs or services.
and any visual depiction as denned in 18 U.S.C. § 2256(5). The defendant shall not knowingly patronize any place where
sexually explicit material or entertainment is the primary item of sa|e, such as adult bookstoresl clubs, or lnternet sites.
unless othen/vise approved by the supervising probation officer in conjunction with defendant's sex offender treatment
provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex-related numbers, or on-line chat
rooms that are devoted to the discussion or exchange of sexually explicit materials as defined above.

6. The defendant shall not possess camera phones or electronic devices that could be used for covert photography without
the prior written approval of the United States Probation Office.

7. The defendant shall have no contact with victim(s) in the instant offense.
8. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a

program designated by, and until released by, the United States Probation Office. The defendant is to pay all or part of the
costs of treatment as directed by United States Probation Office.

AO 2458 (Rcv. 0?J| 8) .|udgment in a Criminal Case
Sheet 4D - Probation

MI_______
.ludgmcnt-Page 6 of 8
DEFENDANT: Keith Duane Gustafson

CASE NUMBER: CR 18-76-BLG-SPW

SPECIAL CONDlTIONS OF SUPERVISION

9. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sa|e.

10. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

11. Al| employment must be approved in advance in writing by the United States Probation Office. The defendant shall
consent to third-party disclosure to any employer or potential employer.

AO 2455 (Rev. 02/| 8) Judgment in a Crimina| Case
Sheet 5 - Criminal Monetaiy Pena|ties

 

 

 

.ludgmeitt - Page 7 of 8
DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76~BLG-SPW

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 $ 10,000.00 $ $ 3,000.00
I:l The determination of restitution is deferred until . An Amended Judgmem in a Cri'mi'nal Case (AO 245C) will be entered
after such determination

§ The defendant must make restitution (including community restitution) to thc following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximatel{})rogortioncd aymcnt, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S . § 3664 t), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered _ ` Priorig or Percentage _
Deborah A. Bianeo, in trust for Maureen ` $3,000.00
To']'ALS $ 0.00 $ 3.000.00

f:l Restitution amount ordered pursuant to plea agreement S

Cl The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may bc subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
\'_'l the interest requirement is waived for the l:l fine I:l restitution

jj the interest requirement for the l] fine lIl restitution is modified as follows:

* ]ustice for Victims of Traffickin Act of 2015, Rub. L. No. l 14-22. .
** Findings for the total amount o losses _are required under Chapters 109A, l lO, l lOA, and l l3A of Tttle 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 2458 (Rev. 02/18) .ludgmcnt in a Criminal Case
Sheet 6 -- Schedu|e ol' l’iiymcnts

Judgment - Page 8 of 8
DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of S 200~00 due immediately, balance due

|:| not later than ,or
g in accordance with |:| C, |:| D, jj E, or M Fbclow; or

B l:] Payment to begin immediately (may be combined with I:l C, l:l D, or l:l F below); or

C I:l Payment in equal (e.g., weekly, monihly, quarrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D m Payment in equal (e.g., weekly, momhly, quarterly) installments Of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during thc term of supervised release will commence within (e.g., 30 or 60 days) aficr release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter.
and payment shall be through the Bureau of Prisons' inmate Financial Responsibi|ity Program. Criminal monetary
payments shall be made to the Clerk, United States District Court. James F. Battln U.S. Courthouse. 2601 2nd
Ave North, Ste 1200. Billings, MT 59101.

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons' lnmate
Financial Responsibi|ity Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payce, if appropriate

[:] The defendant shall pay the cost of prosecution

|Il

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

